DETAILED ACTION
This Office action is in response to the amendment filed on 07/22/2022. Claims 1, 4-8, and 11-19 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis US2015744.
Claim 5. Davis discloses a plurality drywall panel (1), intended and arranged to make a wall to a background (15, 16) wherein the drywall panel comprises: edge coupling profiles (3, 10) at both edges of the drywall panel, the coupling profiles being arranged to be able to couple detachably adjacent drywall panels (as shown in Fig.3);
	wherein the edge coupling profiles (3, 6) of the drywall panels comprise coupling means (3a, 6a) which are arranged to be able to couple detachably the second edge coupling profile of a drywall panel and the first edge coupling profile of a drywall panel previously secured to the background, by means of a hooking movement of the relevant drywall panel (Fig.3); and the edge coupling profiles of the drywall panels comprise a second coupling means (11, 2) which are arranged to be able to couple detachably the second edge coupling profile of a drywall panel and the first edge coupling profile of a drywall panel previously secured to the background, by means of displacement of the relevant drywall panel in transverse direction (Fig.3).
	Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).	
  
Claim 6. Davis discloses at least one of the edge coupling profiles is arranged to be secured to the background, by means of screws (Figs.3-6)
 
Claim 7. Davis discloses at least one of the edge coupling profiles comprises a securing extension (5) which is intended and arranged to be secured to the background by means of screws (Fig.3-6).  

Claim 8. Davis discloses on one edge of the drywall panel a first edge coupling profile (Fig.2) having a securing extension (5) is intended and arranged to be secured to the background, by means of screws, and on the other edge of the same drywall panel is positioned a second edge coupling profile, and the first and second edge coupling profiles (3, 10) include coupling means which are arranged to be able to couple detachably the second edge coupling profile of a drywall panel and the first edge coupling profile of a drywall panel previously secured to the background (Fig.1 and 3).

Claim 11. Davis discloses the first and second edge coupling profiles are at least partially applied to the edges of the drywall panel by gluing (Pg.1:50-52).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US2015744 as applied to claim 5 above, and further in view of Stanley US1810597.
Claim 12. Davis fails to disclose providing on both surfaces with a protective layer, wherein the first and second edge coupling profiles are applied at least partly by gluing to inwardly folded edge strips of both protective layers.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a protective layer to the panel with the motivation of allowing the wall to be painted as it is normally done in the industry.

Claim 16. Davis discloses the edge coupling profiles comprise: coupling means for coupling adjacent drywall panels and/or means for securing the drywall panels to a background (Fig.3-6), but fails to disclose an anti-adhesive extensions, each of which forms an anti-adhesive edge area at the front side of the relevant drywall panel, with a surface to which stucco does not adhere. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide anti-adhesive edge area with the motivation of element keeping the edge area clean for disconnection and reconnection without jamming the mechanism, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US2015744 as applied to claim 5 above, and further in view of Stanley US1810597.
Claim 13. Davis discloses the drywall panels in the form of a ceiling however Stanley before the filing date of the instant invention discloses drywall panels (10) provided with at least one rear coupling profile (12) which is arranged to be able to be coupled to a part (16) of the background, and  the rear coupling profile and the background are arranged to be coupled to each other by performing the same transverse displacement of the relevant drywall panel (11) as with which the edge coupling profiles are coupled to each other.  
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the drywall of Davis with the coupling profile and upright element of Stanley to form a wall with the motivation of reducing installation time.
 
Claim 14. Davis as modified discloses said rear coupling profile is arranged in a slot (created by tab 15, Fig.4) recessed in the rear side of the drywall panel.  

Claims 15. Davis as modified discloses the rear coupling profile comprises a substantially U-, V- or C-shaped edge coupling profile (V-cutout of 12) comprising one or more coupling extensions (15) extending substantially in or within the rear surface of the drywall panel, inwardly into the slot, arranged to engage, directly or indirectly, to or in in a suitable part of the background (Fig.1).
  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US2015744 as applied to claim 5 above, and in view of Rudduck WO9966143.
Claim 17. Davis discloses the drywall panels in the form of a ceiling however Rudduck before the filing date of the instant invention discloses an upright element (18) intended and arranged as a background for making a wall with the aid of a drywall panel according to claim 5, wherein the upright element comprises: one or more tabs (28) extending along the length of the upright element which are arranged to engage, directly or indirectly, to or in the rear coupling profile of the drywall panel.  
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the drywall of Davis with the upright element of Rudduck to form a wall with the motivation of reducing installation time.

Claims 18. Davis as modified discloses the upright element is at least partially made of sheet material and the tabs extending over the length of the upright element are formed by substantially U-, V- or C-shaped slots (Figs.25-32) such that the sheet material located between said U-, V- or C-shaped slots can be pressed of pulled out manually or with the aid of tools so as to be able to engage to or in the rear coupling profile the drywall panel (Fig.2).  

Claim 19. Davis discloses the drywall panels in the form of a ceiling however Rudduck before the filing date of the instant invention discloses an upright element (18), intended and arranged as a background for making a wall with the aid of a drywall panel according to claim 5, wherein the upright element comprises: a coupling strip (34) extending over at least a substantial part of the length of the upright element (Fig.20-21).  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the drywall of Davis with the upright element of Rudduck to form a wall with the motivation of reducing installation time.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the process and sequence of coupling profiles of adjacent panels, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argued the prior art to Davis failed to disclose the claimed invention, Arguing that Davis discloses a precast slab, in which one slab may be pushed up against its neighbor and the adjacent metal parts made to fit with a spring lock to prevent accidental separation and to hold the two slabs together in a substantially rigid manner (as recited in line 50 of the left column to line 7 of the right column of page 1), that is to say, such arrangement insures against any accidental separation of the two slabs, and insures a tight joint between the parts, which is significantly different from the above-quoted recitations.
Without disagreeing with what Davis discloses, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant invention, claim 5 recites “a first edge coupling profile of a second drywall panel of the plurality of drywall panels previously secured to a background to each other by means of a hooking movement of a relevant drywall panel”…which the Applicant stated in the argument as the drywall panels can be provided with edge coupling profiles which can be hooked into each other by means of a hooking movement for the purpose of coupling to each other or which can be interconnected by displacement in a transverse direction or sliding. 
Even though Davis does not disclose a “hooking movement”, Fig.3 clearly shows (as re-imaged by examiner below) Davis panel with the edge coupling profiles (note the circular profile and the corresponding hook-like profile below) are capable of being hooked into each other by means of a hooking movement (illustrated below) for the purpose of coupling to each other. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).


    PNG
    media_image1.png
    554
    768
    media_image1.png
    Greyscale

          A. Inserting profiles into each other

    PNG
    media_image2.png
    506
    846
    media_image2.png
    Greyscale


B. Hooking movement moving downwards

    PNG
    media_image3.png
    378
    783
    media_image3.png
    Greyscale







C. Coupling done.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633